Name: Council Decision (EU) 2018/839 of 4 June 2018 appointing two members and six alternate members, proposed by the Kingdom of Denmark, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-06-07

 7.6.2018 EN Official Journal of the European Union L 141/7 COUNCIL DECISION (EU) 2018/839 of 4 June 2018 appointing two members and six alternate members, proposed by the Kingdom of Denmark, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 30 November 2015, by Council Decision (EU) 2015/2237 (4), Mr Peter KOFOD POULSEN was replaced by Mr Niels Erik SÃNDERGAARD as an alternate member. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Henrik RingbÃ ¦k MADSEN and of Mr Marc Perera CHRISTENSEN as members of the Committee of the Regions. (3) Five alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Henrik BRADE JOHANSEN, Mr Martin HULGAARD, Mr Niels Erik SÃNDERGAARD, Ms Jane Strange NIELSEN and Mr Henrik QVIST. (4) An alternate member's seat has become vacant following the appointment of Mr Per NÃRHAVE as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Arne LÃ GAARD, Regional councillor, Central Denmark Region,  Mr Per NÃRHAVE, 1. Deputy Mayor, Municipality of Ringsted; (b) as alternate members:  Ms Karen MELCHIOR, Member of The City Council of Copenhagen,  Mr Anders Rosenstand LAUGESEN, Councillor, Municipality of Skanderborg,  Mr Erik HÃGH-SÃRENSEN, Regional councillor, North Denmark Region,  Mr Evan LYNNERUP, Regional councillor, Zealand Region,  Ms Ursula Beate DIETRICH-PETERSEN, Regional councillor, Zealand Region,  Mr Marc Perera CHRISTENSEN, Magistrate member, Aarhus Municipality. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 4 June 2018. For the Council The President T. TSACHEVA (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/2237 of 30 November 2015 appointing a Danish alternate member of the Committee of the Regions (OJ L 317, 3.12.2015, p. 35).